 Case 3:19-cr-00020-CRS Document 92 Filed 05/13/21 Page 1 of 7 PageID #: 373




                              UNITED STATES DISTRICT
                        COURT WESTERN DISTRICT OF KENTUCKY
                                  AT LOUISVILLE


UNITED STATES OF AMERICA                                                          PLAINTIFF


v.                                                   CRIMINAL ACTION NO. 3:19-CR-20-CRS


VICTOR MANUEL QUIJADA-CASTILLO                                                 DEFENDANT


                          MEMORANDUM OPINION AND ORDER


       This matter is before the Court for consideration of a motion of the defendant, Victor

Manuel Quijada-Castillo, pro se, seeking a reduction of his term of imprisonment after

recovering from infection with the COVID-19 virus (DN 87). Quijada-Castillo is presently

serving a 120-month sentence for drug trafficking. He is confined at the Federal Correctional

Institution (“FCI”) Victorville II.

       On September 12, 2020, the defendant filed a request for compassionate release with

Warden Gutierrez who denied his request on March 3, 2021. (DN 91-3). In December 2020

while his request for compassionate release was pending, Quijada-Castillo contracted COVID-19

purportedly from a staff member. DN 87, p. 3. He contends that he “was made to suffer

intensely, physically and mentally.      Moreover, he now faces a substantial risk of future

complications to his heart, lungs and health.” Id.

       The United States has indicated that the defendant has exhausted his administrative

remedies, but objects to the motion on the merits (DN 91).
     Case 3:19-cr-00020-CRS Document 92 Filed 05/13/21 Page 2 of 7 PageID #: 374




           The World Health Organization declared the novel coronavirus known as COVID-19 a

    pandemic on March 11, 2020.1 The President of the United States declared a national emergency

    on March 13, 2020 and the Governor of the Commonwealth of Kentucky declared a state of

    emergency even earlier, after the first confirmed case of COVID-19 on March 6, 2020.2 As of

    the date of this writing, there are 142,238,073 confirmed cases worldwide and 3,032,124 deaths;

    in the United States, there are 31,350,025 confirmed cases and 561,921 deaths.3 Further

    elaboration concerning the seriousness of the COVID-19 pandemic is unnecessary. The health

    risks associated with COVID-19, especially for those individuals confined to nursing homes or

    incarcerated in our jails and prisons where outbreaks can yield catastrophic result is apparent.

    However, the developments in the fight against the coronavirus are rapidly evolving worldwide

    and we must address each inmate’s situation individually in the context currently presented when

    considering requests for compassionate release. Suffice it to say that the Court addresses motions

    for compassionate release, and Quijada-Castillo’s motion in particular here, with the gravity of

    the situation in mind.

           18 U.S.C. § 3582(c)(1)(A) permits a court to modify a term of imprisonment and grant

    what is known as “compassionate release” for extraordinary and compelling reasons. Prior to

    December 2018, motions for compassionate release could only be made by the Director of

    Prisons. However, the First Step Act, PL 115- 391, 132 Stat 5194 (Dec. 21, 2018), amended 18

    U.S.C. § 3582(c)(1)(A) to allow defendants to bring such motions on their own behalf “after the

1
  See Tedros Adhanom Ghebreyesus, Director-General, World Health Organization, Opening Remarks at the Media Briefing on
COVID-19 (March 11, 2020) (transcript available at https://www.who.int/dg/speeches/detail/who- director-general-s-
openingremarks-at- the-media-briefing-on-covid-19--11-march-2020).
2 See President Donald J. Trump’s Proclamation on Declaring a National Emergency Concerning the Novel Coronavirus Disease

(COVID-19) Outbreak (March 13, 2020), available at https://www.whitehouse.gov/presidential-actions/proclamation-declaring-
national-emergency-concerning-novel- coronavirus-disease-covid-19-outbreak/; Governor Andy Beshear confirms first case of
COVID-19 in the Commonwealth and declares a state of emergency (March 6, 2020), available at
https://chfs.ky.gov/pages/search.aspx?affiliateId=CHFS&terms=declaration of state of emergency.
3 See Coronavirus Disease (COVID-19) Situation Dashboard, World Health Organization, https://covid19.who.int/ (last visited April

21, 2021).


                                                               2
 Case 3:19-cr-00020-CRS Document 92 Filed 05/13/21 Page 3 of 7 PageID #: 375




defendant has fully exhausted all administrative rights to appeal a failure of the Bureau of Prisons

to bring a motion on the defendant’s behalf or the lapse of 30 days from the receipt of such a

request by the warden of the defendant’s facility, whichever is earlier.”               18 U.S.C. §

3582(c)(1)(A).

       The United States has acknowledged the defendant’s request to the warden and a lapse of

more than thirty days since he made that request. The United States having waived any objection

to Quijada-Castillo’s exhaustion of administrative remedies, we deem him to have exhausted and

proceed to consider his motion. United States v. Alam, No. 20-1298, 2020 WL 2845694, *2 (June

2, 2020)(“For a prisoner to take his [compassionate release] claim to court, “he must ‘fully

exhaust[ ] all administrative rights to appeal’ with the prison or wait 30 days after his first request

to the prison.”); United States v. Bolze, No. 3:09-CR-093-TAV-CCS-1, 2020 WL 6151561

(E.D.Tenn. Oct. 20, 2020)(stating that “reasonable minds may disagree as to whether a motion

automatically ripens after the passage of thirty (30) days from a defendant’s request to the

warden.” Id. at *4. “[A]lthough the Sixth Circuit has yet to encounter the issue presented here, it

implied it would read § 3582(c)(1)(A) to allow a defendant to file a motion after thirty (30) days

had passed from the filing of a request with the warden, regardless of whether the warden had

responded and regardless of the appeal status of a denial by the warden,” quoting Alam, 960 F.3d

at 834).

       Under § 3582(c)(1)(A), a court may reduce a defendant’s sentence if it finds that

“extraordinary and compelling circumstances warrant such a reduction,” and that “such a

reduction is consistent with the applicable policy statements issued by the Sentencing

Commission.” 18 U.S.C. § 3582(c)(1)(A)(i). The court must also consider the “[sentencing]

factors set forth in section 3553(a) to the extent they are applicable.” § 3582(c)(1)(A).



                                                  3
  Case 3:19-cr-00020-CRS Document 92 Filed 05/13/21 Page 4 of 7 PageID #: 376




           Congress tasked the Sentencing Commission that, “in promulgating general policy

statements regarding the sentencing modification provisions in section 3582(c)(1)(A) of Title 18,

[it] shall describe what should be considered extraordinary and compelling reasons for sentence

reduction, including the criteria to be applied and a list of specific examples.” 28 U.S.C. § 994(t).

In the Commentary to U.S.S.G. § 1B1.3, the Commission described four circumstances which

constitute extraordinary and compelling reasons for sentence reduction:


(A) Medical Condition of the Defendant.--

(i) The defendant is suffering from a terminal illness (i.e., a serious and advanced illness with
       an end of life trajectory). A specific prognosis of life expectancy (i.e., a probability of
       death within a specific time period) is not required. Examples include metastatic solid
       tumor cancer, amyotrophic lateral sclerosis (ALS), end-stage organ disease, and advanced
       dementia.

(ii) The defendant is--

(I) suffering from a serious physical or medical condition,

(II) suffering from a serious functional or cognitive impairment, or

(III)     experiencing deteriorating physical or mental health because of the aging process, that
       substantially diminishes the ability of the defendant to provide self-care within the
       environment of a correctional facility and from which he or she is not expected to recover.

(B) Age of the Defendant.--The defendant (i) is at least 65 years old; (2) is experiencing
a serious deterioration in physical or mental health because of the aging process; and (2i)
has served at least 10 years or 75 percent of his or her term of imprisonment, whichever
is less.

(C) Family Circumstances.--


(i) The death or incapacitation of the caregiver of the defendant's minor child or minor children.


(ii)  The incapacitation of the defendant's spouse or registered partner when the defendant
   would be the only available caregiver for the spouse or registered partner.




                                                    4
 Case 3:19-cr-00020-CRS Document 92 Filed 05/13/21 Page 5 of 7 PageID #: 377




(D) Other Reasons.--As determined by the Director of the Bureau of Prisons, there exists
in the defendant's case an extraordinary and compelling reason other than, or in
combination with, the reasons described in subdivisions (A) through (C).

       By its own terms, § 1B1.13 applies only “[u]pon motion of the Director of the Bureau of

Prisons.” This policy statement has not been updated to reflect that defendants may now move

the court for compassionate release. The United States Court of Appeals for the Sixth Circuit

recently found that “§ 1B1.13 is not an ‘applicable policy statement’ for defendant-filed motions

for compassionate release,” (United States v. Tomes, 990 F.3d 500 (6th Cir. 2021) citing United

States v. Elias, 984 F.3d 516, 519 (6th Cir. 2021), and thus it does not constrain the court’s

analysis of what constitutes extraordinary and compelling reasons for release. Id. We may turn

to U.S.S.G. § 1B1.13, however, for “helpful guidance” in ascertaining whether extraordinary and

compelling reasons exist in a given case that may warrant a sentence reduction.                 We

acknowledge while so doing, however, that this Court is free to define “extraordinary and

compelling reasons” on our own initiative. See Tomes, 990 F.3d at 503; Elias, 984 F.3d at 519-

520.

       In his request to the warden, the defendant sought compassionate release on the ground

that his health conditions – a stroke, having had his gall bladder removed, and bronchitis –

rendered him a greater risk of death should he become infected with COVID-19. DN 91-4. The

warden denied his request under Program Statement No. 5050.50 indicating that the defendant

failed to meet the criteria for compassionate release as he is “a 56 year old male with a medical

care level 1, healthy simple chronic care. [His] case was reviewed and it was determined that

[his] medical condition is not terminal or debilitating.” DN 91-3.

       With respect to the defendant’s concern that he faces the potential for infection, or at this

juncture, reinfection with the COVID-19 virus in the facility, we note that as of this writing, the


                                                 5
 Case 3:19-cr-00020-CRS Document 92 Filed 05/13/21 Page 6 of 7 PageID #: 378




Bureau of Prisons website (https://www.bop.gov) reports no cases of COVID-19 either among

the inmates or the staff at FCI Victorville II. Further, of 1,090 total inmates in the complex, 985

have been fully vaccinated, including Quijada-Castillo. Thus, the defendant’s original basis for a

finding an extraordinary and compelling reason for compassionate release under 18 U.S.C.

§3582(c)(1)(A)(i) appears moot, as the circumstances have now changed. The prevalence of

COVID-19 at FCI Victorville II and risks associated with exposure to the virus were the sole

basis for his request to the warden, and the risk of exposure is now virtually nil and defendant has

chosen to protect himself from serious illness by receiving the COVID-19 vaccination.

       However, the motion for reduction of sentence that Quijada-Castillo has now filed with

this Court is not the proper subject of a motion for compassionate release. His motion alleges

that he was subjected to conditions, including the actual exposure to COVID-19, that constituted

cruel and unusual punishment under the Eighth Amendment to the United States Constitution.

He describes mental and physical suffering as well as an increased risk of future medical

complications from the virus. He cites 18 U.S.C. § 3582 and couches his mistreatment as

“extraordinary and compelling,” but he supports his Eighth Amendment allegations with citations

to cases such as Helling v. McKinney, 509 U.S. 25, 32 (1993), a case brought under 42 U.S.C. §

1983 alleging the violations of the plaintiff’s civil rights. He alleges that he “actually got

COVID-19 by governmental deliberate indifference.” DN 87, p. 5. Quijada-Castillo further

evidences a lack of understanding of legal terminology and concepts, arguing that “As for the

‘need to avoid unwarranted sentence disparities,’ 18 U.S.C. § 3553(a)(6), the Court need look no

further than this case. Clearly, there is a marked, disparite [sic] difference between a sentence

and one of identical length, but comes with COVID-19.” DN 87, p. 5. In essence, he contends




                                                 6
  Case 3:19-cr-00020-CRS Document 92 Filed 05/13/21 Page 7 of 7 PageID #: 379




that service of his sentence during the COVID-19 pandemic resulted in conditions of

confinement to which he should not have been subjected.

          Redress for perceived cruel and unusual punishment is not properly sought under the First

Step Act’s compassionate release provision, as the statute does not contemplate a reduction in

sentence or release to compensate for past governmental actions. See, ie. United States v. Pooler,

No. 3:18-cr-00137, 2020 WL 7046964 (S.D. Ohio Dec. 1, 2020)(“to the extent that Pooler is

arguing that his Motion should be granted due to the Eighth Amendment’s prohibition on the

infliction of cruel and unusual punishments…a compassionate release motion likewise is not the

appropriate mechanism or vehicle to raise such a claim of alleged constitutional violations,”

collecting cases). The Court does not discount the defendant’s statements that fear, isolation, and

changes in lifestyle imposed to control the spread of the coronavirus in the prison resulted in

mental and physical hardship for him. However, such allegations are not efficacious in seeking

compassionate release under the First Step Act. Therefore, Quijada-Castillo’s motion must be

denied.

          Motion having been made and for the reasons set forth herein and the court being

otherwise sufficiently advised, IT IS HEREBY ORDERED AND ADJUDGED that the motion

of the defendant, Victor Manuel Quijada-Castillo, for compassionate release (DN 87) is

DENIED.


IT IS SO ORDERED.
                            May 13, 2021

cc:   Counsel of Record
      Victor Manuel Quijada-Castillo
      Reg. #66691-061
      FCI Victorville II
      P.O. Box 3850
      Adelanto, CA 92301



                                                  7
